NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 6, 2021
                                 Decided May 18, 2021

                                          Before

                             DIANE S. SYKES, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge

No. 20-2307

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Indiana, Hammond Division.

       v.                                        No. 2:19CR16-001

BRYANT PORTER,                                   James T. Moody,
    Defendant-Appellant.                         Judge.

                                        ORDER

        Bryant Porter and his coconspirators sold crack (base) and powder cocaine to
undercover agents. Police then searched Porter’s home where they turned up more
cocaine, $30,000 in cash, scales, packaging materials, and multiple firearms. After
reaching an agreement with the government that included a waiver of his appellate
rights, Porter pleaded guilty to distributing cocaine base, 21 U.S.C. § 841(a)(1), and
possessing a firearm in furtherance of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A).
The district judge sentenced Porter to 168 months in prison, the low end of the
Sentencing Guidelines range, and three years of supervised release. Porter appealed,
but his appointed counsel asserts that the appeal is frivolous and seeks to withdraw
under Anders v. California, 386 U.S. 738 (1967). Though we notified Porter of his rights,
No. 20-2307                                                                          Page 2

he has not responded to counsel’s motion. See 7TH CIR. R. 51(b). Counsel’s brief explains
the nature of the case and addresses the potential issues that an appeal of this kind
might involve. Because her analysis appears thorough, we limit our review to the
subjects that counsel has discussed. See United States v. Bey, 748 F.3d 774, 776 (7th Cir.
2014).

       Counsel states that she consulted with Porter and confirmed that he does not
wish to withdraw his guilty plea—rather, he wants to challenge the adjustments to his
Guidelines range for his leadership role, U.S.S.G. § 3B1.1(c), and for maintaining a drug
premises, id. § 2D1.1(b)(12). Therefore, counsel properly declines to assess arguments
about the validity of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

         Counsel considers whether Porter could challenge his sentence, including the
two enhancements that he identified, and correctly concludes that the appeal waiver
bars him from doing so. In his plea agreement, Porter waived the right to appeal his
“conviction and all components of [his] sentence” or the manner in which his sentence
“was determined or imposed” on any ground other than ineffective assistance of
counsel. This broad appeal waiver includes challenges to his Guidelines range. And
because an appeal waiver “stands or falls with the underlying guilty plea” and Porter
does not wish to challenge his plea, the waiver would have to be enforced. United States
v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). Moreover, counsel rightly rejects any argument
that an exception to the enforceability of the appeal waiver could apply. See United
States v. Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016). Porter’s 108-month and 60-month
sentences fall below the respective statutory maximums of 20 years (the drug count)
and life (the firearm count), and the judge did not consider any constitutionally
impermissible factors at sentencing. See United States v. Bownes, 405 F.3d 634, 637
(7th Cir. 2005). So any argument not expressly reserved is barred by the appeal waiver.

       As for the sole issue excluded from the waiver—a potential claim of ineffective
assistance of counsel—any such claim is best reserved for collateral review where a
record can be developed. See United States v. Flores, 739 F.3d 337, 341–42 (7th Cir. 2014).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.